DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 01/07/2021 (“01-07-21 OA”), Applicant amended drawing Figure 6A, specification title, paragraphs 0074, 0081, 0087, 0089-0091, 0093 and claims 1, 4 and 20 while canceling claims 2 and 3 in reply dated 04/07/2021 (“04-07-21 Reply”)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application TITLE as filed in the 04-07-21 Reply has been amended as follows: 
--MASK ASSEMBLY WITH SURFACE ROUGHENED MASK SHEET AT WELDING LOCATION, METHOD OF MANUFACTURING THE SAME, AND METHOD OF MANUFACTURING DISPLAY DEVICE USING THE SAME--.
Reasons for Allowance
Claims 1 and 4-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 01-07-21 OA. 
Applicant’s amendments to independent claim 1 to include the allowable subject matter of now canceled claim 3 as set forth under line item number 3 of the 01-07-21 OA have overcome the prior art rejection as set forth under line item number 2 of the 01-07-21 OA. Therefore claim 1 is allowed and dependent claims thereof (i.e., claims 7-9). 
Applicant’s amendments to rewrite the allowable subject matter of claim 4 as set forth under line item number 3 of the 01-07-21 OA into independent form including the limitations of claim 1 have rendered claim 4 allowed. Therefore claim 4 is allowed and dependent claims thereof (i.e., claims 5 and 6). 
Claims 10-19 were previously indicated as allowed as set forth under line item numbers 4-5 of the 01-07-21 OA. 
Independent claim 20 is allowed because it contains the allowable subject matter of claim 1 that was previously found in now canceled claim 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10 April, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895